RESOLUCIÓN.
Por cuanto la parte apelada ha presentado ante este tribunal una moción para que se desestime la apelación en el caso arriba' expresado, por haber sido presentado él escrito de apelación contra la sentencia definitiva veintiséis días des-pués de dictada la misma.
Por cuanto el artículo 295 del Código de Enjuiciamiento Civil, según fué enmendado por ley de marzo 11, 1908, en su párrafo Io. determina que podrá establecerse apelación para ante el Tribunal Supremo contra resoluciones de las cortes de distrito pronunciadas en pleitos o procedimientos especiales dentro de un mes de haberse registrado la sen-tencia.
*446Pob cuanto el recurso de certiorari es un procedimiento especial comprendido en el referido párrafo según lia sido resuelto por este tribunal en el case de The American Railroad Co. of P. R. v. La Corte Municipal, 16 D. P .R., 242.
Pon tanto, habiendo sido presentado el escrito de apela-ción dentro del término a que dicho párrafo se refiere.
Se declara sin lugar la moción de la parte apelada para que se desestime esta apelación.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.